Fourth Court of Appeals
                                      San Antonio, Texas
                                             June 21, 2019

                                         No. 04-19-00215-CR

    IN RE STATE OF TEXAS, EX. REL. TODD A. DURDEN, COUNTY ATTORNEY

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Liza A. Rodriguez, Justice

       On June 20, 2019, relator filed a motion for temporary relief asking this court to “issue an
Order of Stay” as to three criminal proceedings. The motion is DENIED.




           It is so ORDERED on June 21, 2019.

                                                                                  PER CURIAM


ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court




1
  This proceeding arises out The State of Texas v. Mark Anthony Gonzalez; Cause No. 10041CR; and twenty-one
other cases, pending in the County Court, Kinney County, Texas. The Honorable Spencer W. Brown signed the
order at issue in this proceeding.